 1 ROBERT S. McLAY (SBN 176661)                                   JS-6
 2
     rsm@dkmlawgroup.com
     JOSHUA N. KASTAN (SBN 284767)
 3   jnk@dkmlawgroup.com
 4   MELISSA L. O’CONNOR(SBN 251932)
     moc@dkmlawgroup.com
 5   DKM LAW GROUP, LLP
 6   535 Pacific Avenue, Suite 101
     San Francisco, California 94133
 7   Telephone: (415) 421-1100
 8   Facsimile: (415) 680-2075
 9 Attorneys for Defendant

10 GARRISON PROPERTY AND CASUALTY INSURANCE
     COMPANY
11

12
                         UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
14

15 LINDA TAYLOR and                             CASE NO. 2:17-CV-07550 -RGK-GJS
16 RAYMOND MAGEE,
                                                [PROPOSED] ORDER GRANTING
17                  Plaintiffs,                 DISMISSAL OF ENTIRE ACTION
18                                              WITH PREJUDICE
           vs.
19

20 GARRISON PROPERTY AND
     CASUALTY INSURANCE
21 COMPANY and DOES 1 through 50,

22 inclusive,

23                   Defendants.
24

25

26

27

28
                                          -1-
          [PROPOSED] ORDER GRANTING DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                             CASE NO. 2:17-CV-07550 -RGK-GJS
 1

 2                                          ORDER
 3        This matter having come before the Court on the stipulation for dismissal with
 4 prejudice of Plaintiffs Linda Taylor and Raymond Magee and Defendant Garrison

 5 Property & Casualty Insurance Company, and good cause appearing, the Court

 6 hereby dismisses this case, with prejudice, as to all parties and all claims for relief

 7 and with each party to bear its own costs and attorney fees.

 8 IT IS SO ORDERED.

 9 Dated: March 21, 2020

10                                                       _______                   _____
11                                                       Honorable R. Gary Klausner
12                                                       JUDGE OF THE DISTRICT
13                                                       COURT
14 Presented by:

15

16 DKM LAW GROUP, LLP

17

18 /s/ Melissa L. O’Connor

19 Melissa L. O’Connor, Esq.

20

21

22

23

24

25

26

27

28
                                                -2-
           [PROPOSED] ORDER GRANTING DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                              CASE NO. 2:17-CV-07550 -RGK-GJS
